


=======================================================================================


[logo.jpg]


                                  Constellation
                                   NREnergy V
                                  Gas Division


                                 BASE AGREEMENT
                        As Amended by Exhibit A Attached



          Seller: Cornerstone Energy, LLC dlbla
                  Constellation NewEnergy - Gas Division CE1, LLC
                  12120 Port Grace Blvd.
                  Suite 200
                  La Vista, NE 68128
          Contact: Brian Krohn
          Phone:   (402) 829-3936
          Fax:     (402) 829-3901

          Buyer: Southwest Iowa Renewable Energy LLC
                 2101 42nd Avenue
                 Council Bluffs, IA 51501-8409
          Contact: Mark Drake
          Phone:  (712) 366-0392
          Fax:    (712) 366-0394



                             Dated: August 27, 2008

                             Agreement Number: 20130


         This Agreement  incorporates and is subject to the Terms and Conditions
         attached  hereto and has been  executed  as of the date  first  written
         above.  This Base  Agreement  supersedes  and  replaces all existing or
         previously executed Base Agreements and amendments thereto.



 Seller: Cornerstone Energy, LLC d1b1a           Buyer: Southwest towa Renewable Energy
 Constellation NewEnergy - Gas Division CEI,     LLC LLC

  By:   /s/ Brett Feller                          By: /s/ Mark Drake
     --------------------------------------          -----------------------------------
        Title: Co-Chief Commercial Officer              Mark Drake
                                                 Title: President/CEO
=======================================================================================

CNE Base Agreement
Revised 7-1-07 Rock


--------------------------------------------------------------------------------




                          GENERAL TERMS AND CONDITIONS


ARTICLE 1. PURPOSE AND DEFINITIONS
1.1  This  Base  Agreement  for  Natural  Gas  Sale  Transactions  ("Agreement")
establishes mutually agreed and legally binding terms governing purchases, sales
and  exchanges of Natural Gas,  made between  Buyer and Seller during the period
this  Agreement  is in effect.  As used herein,  the term "Buyer"  refers to the
party  purchasing and accepting  delivery of Gas and the tenn "Seller" refers to
the party selling and making delivery of Gas.

1.2  (a) All  transactions  are  entered  into in reliance on the fact that this
Agreement and all transactions form a single agreement between the Parties.  For
each  transaction  entered  into  between the  Parties,  Seller will  prepare an
Ordering Exhibit  reflecting agreed upon terms and forward that Ordering Exhibit
to Buyer.

     (b) If the  Ordering  Exhibit is contrary to Buyer's  understanding  of the
transaction,  then Buyer agrees to notify Seller within two (2) business days of
the date of the Ordering Exhibit.  Buyer understands and agrees that its failure
to so notify Seller constitutes  Buyer's agreement to the transaction set out in
the Ordering Exhibit.

     (c) The Parties agree that fax  signatures on any Ordering  Exhibit will be
accepted  by each Party as  original  signatures.  (d) Except for items noted in
Article  9, if there is a  conflict  bettiveen  the  Ordering  Exhibit  and this
Agreement, the Ordering Exhibit will control.

1.3 The temrs of this Agreement shall,  unless  specifically  agreed  otherwise,
apply to and are incorporated in the following  transaction  types:

     (a) Firm:  If sales under this  Agreement are  designated  as "Finn",  then
deliveries  and  receipts  of gas under this  Agreement  may not be  interrupted
except for reasons of Force Majeure or  curtailment  on Buyer's LDC. The Parties
agree to make and accept  deliveries of gas on a non-  intem:ptible  basis up to
Buyer's MDQ. If Seller  interrupts Buyer for reasons other than Force Majeure or
a curtailment by Buyer's LDC,  Buyer's  exclusive remedy shall be that Buyer may
recover damages as provided in Article 11.

     (b)  Secondary  Finn:  If sales  under this  Agreement  are  designated  as
"Secondary  Fimr", then the Parties have agreed to make and accept deliveries of
gas on a  best-efforts  basis  up to  Buyer's  MDQ.  Seller  may  interrupt  its
perfonnance  without  liability  to Buyer to the extent  that one or more of the
following  conditions are present: i) Force Majeure;  ii) curtailment by Buyer's
LDC; iii) curtailment of supply by a gas supplier;  iv)curtailment of storage by
a  storage  provider;   v)  curtailment  of  transportation  by  a  transporter,
including, but not limited to, transportation between secondary finn points; vi)
recall of transportation  capacity release by its releasor;  vii) curtailment of
gas  production  behind a specific  meter.  If Seller  interrupts for any otlrer
reason,  Buyer's  exclusive  remedy  shall  be that it may  recover  damages  as
provided in Article 11.

    (c)  Interruptible:   If  sales  under  this  Agreement  are  designated  as
"lntetruptible",  then Seller may intermpt Buyer at any time for any reason. The
Parties  have  agreed  to make and  accept  deliveries  of gas on a daily  basis
without any obligation other than Buyer's  obligation to take and to pay for the
gas it nominates on a daily basis, and Seller's obligation to bill Buyer for the
gas Seller delivers at the price specified in the Ordering Exhibit.

1.4 "MDQ" means  Buyer's  maximum  daily  quantity as  specified in the Ordering
Exhibit.  If the MDQ has not been specified in the Ordering Exhibit and if Buyer
has contracted  for Fimr or Secondary  Finn service,  Buyer's MDQ for each month
shall be calculated  by dividing the monthly  contract  volume  specified on the
Ordering Exhibit by 25 days.

1.5 "OFO"  (Operational  Flow Order) or "PODB" (Period of Daily Balancing) shall
mean an event where a monthly balanced  pipeline or LDC requires  balancing on a
daily  basis.  If,  in the  event  an OFO or PODB is  issued  by the  interstate
pipeline or LDC,  Buyer's MDQ will be  restricted  to Buyer's first of the month
confirmed nomination over the duration of the OFO or PODB.

1.6 "SOL" (System Overrun Limitation) shall mean an event where a daily balanced
pipeline  or LDC calls a  critical  day due to  operational  problems,  capacity
constraints, or any other cause.

2.1 Unless terminated earlier pursuant to any other provision of this Agreement,
the term of this Agreement shall be for a two (2) year period  commencing on the
date first written above,  and shall continue  month to month  thereafter  until
terminated  by either  Party upon thirty (30) days prior  written  notice to the
other, provided, however, that if one or more Ordering Exhibit(s) are in effect,
tennination  under  this  Article 2 shall  not be  effective  for such  Ordering
Exhibit(s) until the expiration of the term of such Ordering Exhibit(s).

ARTICLE 3. QUANTITY
3.1 Seller  agrees to sell and make delivery of and Buyer agrees to purchase and
accept  delivery of the contract  volume  specified  in the Ordering  Exhibit in
accordance with the terms of the specified transaction.

ARTICLE 4. CONTRACT PRICE
4.1 Unless othenvise  indicated in the Ordering  Exhibit,  the contract price is
stated in MMBtu. In the event a transporter changes any rates (e.g., Btu factor,
fuel,  demand charges,  transportation  charges)  related to the delivery of gas
hereunder,  the contract price for such gas shall likewise change  effective the
date of the rate change by such  transporter.  Unless othenvise  provided for in
the Ordering Exhibit or associated  Monthly Balancing  Agreement,  the per MMBtu
charge for all gas supplies taken in excess of the monthly contract volume shall
equal either the highest  posted daily price as published in Gas Daily's  "Daily
Price Survey" or the first of the month Index as published in Inside F.E.RC. Gas
Market  Report  (IFGMR) for natural gas from the same region and pipeline as the
delivery  point(s),  plus all applicable  pipeline  charges.  Unless  othertvise
provided for in the Ordering Exhibit or associated Monthly Balancing  Agreement,
the per MMBtu  credit for all gas  supplies  not taken  shall  equal  either the
lowest  posted daily price as published in Gas Daily's  "Daily Price  Survey" or
the first of the month  Indes as listed in IFGMR for  natural  gas from the same
region and pipeline as the delivery point(s).

4.2 In the event  Buyer fails to take  receipt of any  quantity of gas for which
Seller has  obtained  or  entered  into  financial  risk  management  contracts,
regardless of the transaction type, Buyer shall reimburse Seller the difference,
if any,  between a) the Contract Price  multiplied by that portion of the volume
not  taken  by Buyer  and b) the  price  obtained  by  Seller  in a sale of such
quantity to a third  party(ies)  or the  repurchase  of such  quantity,  or part
thereof,  by the Seller.  Sales or  repurchases  conducted by Seller to mitigate
Buyer's loss will be conducted by Seller in a commercially reasonable manner. If
such sale or  repurchase  does not occur,  Buyer will pay to Seller an  antottnt
sufficient  to keep  Seller  whole  under  its  risk  management  contracts.  In
addition,  Buyer shall reimburse  Seller for all of Seller's  incremental  costs
associated  with Buyer's  failure to take or accept delivery of gas.

4.3 Itr the event an OFO, SOL or similar critical day is in effect, Seller shall
have the right to bill all gas supplies  nominated  above the first of the month
nomination  at the highest Gas Daily index price for the days in question,  plus
all applicable  pipeline charges.  All such gas will be considered first through
the meter.

4.4 Where natural gas sales are made on a Secondary Finn basis, Seller will base
Buyer's Contract Price upon the acquisition of released finn pipeline  capacity.
Seller shall use  commercially  reasonable  efforts to acquire such released onn
pipeline  capacity.  To the extent  such  released  finn  pipeline  capacity  is
unavailable  to  Seller  or  unattainable  by Seller  due to  prevailing  market
conditions,  Seller  shall  have  the  right  to  pass on  incremental  pipeline
transportation  costs to Buyer  that are  incurred  by  Seller.  Total  pipeline
transportation charges will not exceed the nraximum FERC approved tariff charges
of the applicable pipeline.

ARTICLE 5. NOMINATIONS,  SCHEDULING,  AND BALANCING 
5.1 Nominations are due from Buyer to Seller no later than 24 hours prior to the
nomination  deadline of the applicable  transporter  for gas volutnes to flow at
the beginning of the month, or for any nomination  change.  The Ordering Exhibit
shall set forah which of the parties is responsible for nominations, scheduling,
and daily balancing with various gas suppliers and transporters. If the Ordering
Exhibit is silent on those responsibilities,  then Buyer will be responsible for
nominating,   scheduling,   and  daily   balancing.   With   respect   to  these
responsibilities that Buyer retains, Seller shall bear no

CNE Base Agreement
Revised 7-1-07 Rock



--------------------------------------------------------------------------------




liability to Buyer or any of Buyer's gas suppliers or transporters. With respect
to these responsibilities  assumed by Seller under the Ordering Exhibit,  Seller
will rely on the accuracy and timeliness of information from Buyer regarding its
current nominations. Buyer's failure to timely communicate to Seller any changes
to its daily  nomination will entitle Seller to recover from Buyer any resulting
imbalance  or overrun  charges,  penalties  and fees  assessed  by a supplier or
transporter  to  Seller.  Timeliness  shall  include,  but  not be  limited  to,
conununicating as soon as reasonable and sufticiently in advance of supplier and
transporter deadlines to permit Seller to act. Seller is not responsible for any
penalties  caused by variances  between the gas  scheduled and the gas burned by
Buyer unless a Daily Balancing  Agreement has been executed between the parties,
in which case the Daily Balancing  Agreement will specify the extent, if any, of
Seller's obligation for this variance.  Gas taken in excess of the Maximum Daily
Quantity  during a period of curtailment  without prior  authorization  shall be
unauthorized  and shall be paid for by the Buyer at the higher of the sum of all
associated  penalty and other charges from Seller's  suppliers and transporters,
or the Contract Price in 4,1 above.

5.2 If Buyer  fails  to  communicate  a daily  nomination  on a timely  basis to
Seller,  Seller shall nominate  Buyer's  monthly  contract volume divided by the
number of days in the month.

ARTICLE 6. TITLE AND RISK OF LOSS
6.1 Seller  shall hold title to the gas up to the  Delivery  Point.  Buyer shall
hold title to the gas at the Delivery Point and downstream  thereof.  Each party
shall bear the risk of loss  during the time that such party  holds title to the
gas.

ARTICLE 7. TAXES
7.1 Seller shall be responsible for payment of all taxes with respect to the gas
prior to the  deliver5(,)  of such gas at the Delivery  Point(s).  Buyer will be
responsible  for  payment of all taxes at and after  delivery  of the gas at the
Delivery  Point(s).  If a party is  required  to remit or pay taxes that are the
other party's  responsibility  hereunder,  the party  responsible for such taxes
shall promptly reimburse the other party for such taxes. Reimbursement to Seller
shall  include,  but not be limited to,  taxes  charged by an LDC when Seller is
acting as Buyer's LDC bill-paying agent. Buyer shall indemnify, defend, and hold
harmless Seller from any claims for such taxes.

7.2 If  applicable,  Buyer  shall pay all sales and use  taxes,  gross  receipts
taxes,  franchise fees or similar taxes and fees in addition to the price stated
in the Ordering  Exhibit.  In the event that Buyer claims tax  exemption,  Buyer
shall provide Seller with exemption  certificate(s)  in a form acceptable to the
appropriate taxing authority. If such certificate or other proof of exemption is
not provided for a particular  transaction,  Seller shall add the non-exempt tax
to Seller's invoice to be paid by Buyer.

ARTICLE 8. CREDIT REQUIREMENTS
8.1 Each party shall meet or exceed the other's credit  requirements  during the
term of this Agreement, and shall provide any financial information available as
reasonably  requested  by the other  party  for its  credit  evaluation(s).  The
parties'  credit  requirements  may  inchcde,  but  shall  not  be  limited  to,
prepayments,  a  parental  guaranty,  a letter of credit,  or a margin  account.
Seller reserves the right to request such credit  arrangements before and during
the term of the Agreement. Should Buyer fail to provide satisfactory security to
Seller,  then Seller,  in its sole discretion,  may terminate this Agreement and
immediately suspend deliveries hereunder.

8.2 In the event Buyer shall (i) make an assignment  or any general  arrangement
for the benefit of creditors;  (ii) default in the payment or performance of any
obligation  to  Seller  under  any  transaction(s);  (iii)  file a  petition  or
otherwise commence,  authorize, or acquiesce in the commencement of a proceeding
or cause under any  bankruptcy or similar law for the protection of creditors or
have such petition  filed or  proceeding  commenced  against it, (iv)  otherwise
become banknipt or insolvent (however evidenced); (v) be unable to pay its debts
as they fall due; or (vi) fail to give adequate security for or assurance of its
ability  to  perfonn  its  further  obligations  under  any  transaction  within
twenty-four  (24) hours of a reasonable  request by Seller,  (vii) is downgraded
below a rating of "BBB-" by Standard & Poor's  Rating Group or its  successor or
below a "Baa3" by Moody's Invcstors Service or its successor,  then Seller shall
have the right to  withhold  or suspend  deliveries  under any or all  currently
effective transaction(s) between the Parties or terminate this Agreement and all
transactions,  or both,  without prior notice,  in addition to any and all other
renmedies available hereunder or pursuant to law.

ARTICLE 9. BILLING
9.1 Buyer shall be billed  based on the monthly  contract  volume  stated in the
Ordering Exhibit,  tnred up to actual consumption or scheduled quantities at the
delivery point.

9.2 Seller shall have the right to bill based on  estimated  volumes and true up
to actuals when those become available,

9.3 If not otherwise  indicated in the Ordering Exhibit,  the following shall be
deemed to apply:  i) billing  units shall be in MMBtu,  ii) the  billing  volume
shall be equal to the actual MMBtu  consumption,  iii) the transaction  type for
any contract  period shall be Secondary  Fimt, and (iv) the delivery point shall
be Buyer's city gate.

9.4 Buyer shall be billed at the Contract Price and other charges as provided in
this Agreement,  including,  but not limited to,  imbalance or overrun  charges,
penalties,  and fees  assessed  by a supplier or  transporter  and which are the
responsibility of the Buyer.

ARTICLE 10. PAYMENT
10.1 Payment from Buyer to Seller of the full amount of Seller's  invoice  shall
be due within ten (10) days of the invoice date ("Due Date") at the herein-noted
address.  Payments shall be made by wire transfer or by check. Commencing on the
day  following the Due Date,  interest  shall accrue at the rate in Article 10.3
until the invoice is paid.  Seller shall impose a $25.00  charge on all retunred
checks,

10.2 If Buyer disputes,  in good faith, any portion of Seller's  invoice,  Buyer
shall pay the amount  invoiced and then notify Seller in writing of the disputed
amount.  If it is  determined  that any disputed  amount is owed to Buyer,  then
Seller shall  reimburse  such amount,  plus  interest,  at the rate specified in
Article  10.3  from  the  original  payment  date,  10.3  Commencing  on the day
following the Due Date, interest shall accrue at 1 1/2% per month until the same
is paid,  provided,  however,  such  rate  shall not  exceed  the  maximum  rate
established  by law.  Seller shall have the right to temrinate this Agreement or
any  transactions  hereunder if any bill remains  unpaid for ten (10) days after
the Due Date  thereof or if Buyer  breaches  any other tenn or condition of this
Agreement and fails to remedy or correct the same, within forty-eight (48) hours
after receipt of written  notice of such default from Seller.  Suspension of gas
under this Section shall be in addition to any and all other remedies  available
in this Agreement.  Buyer shall pay all costs and expenses (including  attomey's
fees) incurred by Seller in collecting any unpaid amounts owed by Buyer.

ARTICLE 11, LIABILITY AND  INDEMNIFICATION
11.1 EXCEPT AS SET FORTH  HEREIN,  THERE IS NO WARRANTY OF  MERCHANTABII,ITY  OR
FITNESS  FOR A  PARTICUI.AR  PURPOSE,  AND ANY AND ALL  IMPLIED  WARRANTIES  ARE
DISCLAIMED.  THE PARTIES  CONFIRM  THAT THE  EXPRESS  REMEDIES  AND  MEASURES OF
DAMAGES PROVIDED IN THIS AGREEMENT  SATISFY THE ESSENTIAL  PURPOSES HEREOF.  FOR
BREACH OF ANY  PROVISION  FOR WHICH AN  EXPRESS  REMEDY OR MEASURE OF DAMAGES IS
PROVIDED,  SUCH  EXPRESS  REMEDY OR  MEASURE  OF  DAMAGES  SHALL BE THE SOLE AND
EXCLUSIVE REMEDY, THE. OBLIGOR'S LIABILITY SHALL BE LIMITED AS SET FORTH IN SUCH
PROVISION AND ALL OTHER  REMEDIES OR DAMAGES AT LAW OR IN EQUITY ARE WAIVED.  IF
NO  REMEDY  OR  MEASURE  OF  DAMAGES  IS  EXPRESSLY  PROVIDED  HEREIN  OR  IN  A
TRANSACTION,  THE OBLIGOR'S LIABII.ITY SHALL BE LIMITED TO DIRECT ACTUAL DAMAGES
ONLY, SUCH DIRECT ACTUAL DAMAGES SHALL BE THE SOLE AND EXCLUSIVE  REMEDY AND ALL
OTHER  REMEDIES  OR DAMAGES AT LAW OR IN EQUITY ARE  FVAIVED.  UNLESS  EXPRESSLY
HEREIN PROVIDED,  NEITHER PARTY SHALL BE LIABLE FOR CONSEQUENTIAL,  INCIDI:NTAL,
PUNl'I'1VE,  EXEMPLARY  OR  INDIRECT  DAMAGES,  LOST  PROFITS OR OTHER  BUSINESS
INTERRUPTION  DAMAGES,  BY STATUTE,  IN TORT OR  CONTRACT,  UNDER ANY  INDEMNITY
PROVISION OR OTHERWISE,  IT 1S THE INTENT OF THE PARTIES  TIIAT THE  LIMITATIONS
HEREIN IMPOSED ON REMEDIES AND THE MEASURE OF DAMAGES BE WI"PHOUT  REGARD TO THE
CAUSE

CNE Base Agreement
Revised 7-1-07 Rock



--------------------------------------------------------------------------------



OR CAUSES RELATED THERETO,  INCLUDING THE NEGLIGENCE OF ANY PARTY,  WHETHER SUCH
NEGLIGENCE BE SOLE, JOINT OR CONCURRENT, OR ACTIVE OR PASSIVE. TO THE EXTENT ANY
DAMAGES  REQUIRED TO BE PAID HEREUNDER ARE LIQUIDATED,  THE PARTIES  ACKNOWLEDGE
THAT THE  DAMAGES  ARE  DIFFICULT  OR  IMPOSSIBLE  TO  DETERMINE,  OR  OTHERWISE
OBTAINING  AN  ADEQUATE  REMEDY  IS  INCONVENIENT  AND  THE  DAMAGES  CALCULATED
HEREUNDER CONSTl'(pound)UTE A REASONABLE APPROXIMATION OF THE HARM OR LOSS.

11.2 In the event  Seller fails to comply with its  obligations  as specified in
Article 1.1,  Seller shall reimburse Buyer vdthin ten (10) days of receipt of an
invoice  and  supporting  detail  from  Buyer for the  difference  beriveen  the
Contract  Price for the gas not delivered  and the purchase  price paid by Buyer
for replacement gas, adjusted for reasonable  incremental  transportation costs,
ntultiplied  by that  portion of the  quantity  not  delivered.  Buyer shall use
commercially  reasonable  efforts to obtain gas at the lowest price possible for
the delivery area.

11.3 If Buyer fails to take its monthly  contract  volume,  Buyer will be liable
for any and all firm  transportation  charges related to Buyer's  supply,  which
shall be billed in addition  to the price of natural gas supply if such  charges
have not previously been included in the Contract Price.

11.4  Neither  Party  shall be liable to the other  Party for  losses or damages
which result from (i) an event of Force  Majeure  preventing  performance  under
this  Agreement;  or (ii) Claims made against such other Party by third  parties
due to the  perforrnance  or  non-perfonnance  of this  Agreement,  whether such
Claims arise in  contract,  tort or  otherwise;  or (iii) the death of or bodily
injury to such other Party's employees,  contractors or agents or damage to such
other  Party's  property  due to  the  perfonnance  or  nonperformance  of  this
Agreement.

11.5 Each Party shall  indernnify  and hold the other  Party and its  directors,
officers,  agents,  employees and contractors  harmless from and against any and
all claims,  damages,  costs  (including  attorneys'  fees),  fines,  penalties,
liabilities,  actions or  proceedings in tort,  contract or otherwise  which the
indemnified  Party may be required  to pay to, or which are  asserted or brought
by, the indemnifying  Party's employees,  contractors or agents or third parties
providing services to or receiving services from the indemnifying Party, arising
from or claimed to have arisen from the performance or  non-performance  of this
Agreement by the indenmifying Party.

11.6 Notwithstanding any other provision in this Agreement,  in no event shall a
party be liable for any penalties or charges assessed by any transporter for the
unauthorized receipt of gas by the other party.

ARTICLE 12. FORCE MAJEURE
12.1 It is agreed  that if a party  gives  written  notice of an event of Force
Majeure to the other party as soon as reasonably possible the obligations of the
party  giving such  notice,  to the extent such party is affected by such event,
shall be suspended  from the inception and during the  continuance  of the Force
Majeure.  The cause of the  Force  Majeure  shall be  remedied  with  reasonable
diligence and dispatch.

12.2  "Force  Majeure"  means an event  not  within  the  control  of the  party
cla'iming it and claiming  suspension of this Agreement.  It shall include,  but
not be limited  to,  acts of God,  landslides,  tightning,  earthquakes,  fires,
stonm,  hurricanes,  floods, washouts,  explosions,  terrorism, low temperatures
causing  freezing  or  failure  of wells or lines of pipe,  curtailment  of fimr
transportation   or   gas   storage,   strikes,   lockouts,   riots,   sabotage,
instrrrections,  wars, or other actions of governmental authorities.

12.3 If the  price for the gas,  or any  portion  of it,  purchased  under  this
Agreement  has been  fixed or  hedged  by  Seller  pursuant  to one or more risk
management contracts, then Buyer's obligations shall not be excused by any event
of Force Majeure; however, Seller shall have the obligation to attempt resale of
such hedged  position as  provided in Article 4 of this  Agreement.  In no event
will an event of Force  Majeure  excuse  Buyer's  obligation  to pay directly or
reimburse Seller for imbalance or overrun charges,  penalties, and fees assessed
by a supplier or transporter.  Nothing contained herein shall require a party to
settle any labor  dispute.  Force  Majeure shall not excuse Buyer from taking or
paying  for  volumes  of  natural  gas at fixed  charges  or  subject to related
financial instruments.

ARTICLE 13. REGULATION
13.1 This  Agreement is subject to all valid  present and future  laws,  orders,
rules, and regulations of duly constituted authorities with jurisdiction. In the
event any  jurisdictional  body  asserts  jurisdiction  over this  Agreement  or
imposes or changes regulations, regardless of whether Seller is the entity being
regulated,  which  materially  impact the Seller's  economic  benefit under this
Agreement,  Seller may  terminate  this  Agreement on thirty (30) days'  written
notice to Buyer. If either party's activities hereunder become subject to law or
regulation of any kind which renders this Agreement illegal,  unenforceable,  or
uneconomical to perform,  then either party shall at such time have the right to
terminate this Agreement upon written notice to the other party.

ARTICLE 14. SHIPPER SERWCES
14.1 To the extent necessary  according to the delegation of responsibility  for
nominating,  scheduling,  and daily  balancing  as  designated  in the  Ordering
Exhibit,  Seller will provide  shipper  services  for Buyer,  for the purpose of
procuring  Buyer's gas supplies,  including  taking title to such gas for Buyer,
scheduling   Buyer's  daily  and  monthly   requirements  of  natural  gas  with
transporters,  negotiating,  arranging,  and nranaging  Buyer's  contracts  with
transporters  and receiving and paying billing  statements for all gas commodity
and  transportation  charges.  Buyer agrees to execute such  documents as may be
required by transporters to allow Seller to provide such shipper services. Buyer
shall ultimately be responsible for payment of all costs and charges incurred by
Seller in providing shipper services for Buyer.

ARTICLE 15. SUCCESSION AND ASSIGNMENT
15.1 The  provisions  of this  Agreentent  will be binding upon and inure to the
benefit of the successors and assigns of each of the Parties  hereto.  Buyer may
not  assign  this  Agreement  to any other  person or entity  without  the prior
written consent of Seller.  Seller may assign this Agreement at any time without
having to obtain  Buyer's  consent.  Any consent  required by this  Article 15.1
shall not be unreasonably withheld. No future assignment will in any way operate
to enlarge,  alter or change any  obligation of the non-  assigning  party under
this Agreement.

ARTICLE 16. CONFIDENTIALITY
16.1  The  terms  of  this  Agreement  and of any  transactions  shall  be  kept
confidential  by the  Parties  hereto,  except,  and only to the extent any such
information  must  be  disclosed  for the  purpose  of  effectuating  gathering,
transportation,  or  processing of the gas or as may be required to be disclosed
by regulatory bodies  (including the NYMEX)  or to vested interest owners.  Any
and all  information  received by a Party  pursuant to financial  responsibility
requirements  will be held as  confidential  and used only for the  purpose  for
which such infonnation was requested.

ARTICLE 17. NOTICES
17.1 Any notice,  demand,  request,  or statement provided for in this Agreement
shall be in writing and shall be  considered  duly  delivered  when  received by
mail,  facsimile,  or nationally  recognized overnight courier, at the addresses
for NOTICES shown belotiFr

NOTICES
Cornerstone Energy, LLC
Attn: Contract Administration
12120 Port Grace Blvd. Ste 200
La Vista, NE 68128

17.2 Check  payment  made to Seller  shall be  considered  duly  delivered  when
received by mail, or overnight courier, at the address listed below:

CHECK PAYMENT:
Constellation NewEnergy Gas Division P.O. Box 3366 Dept. 0850
Omaha, NE 68176-0850


17.3 Wire  payment  made to Seller  shall be  considered  duly  delivered  when
received by electronic fund transfer at the address listed below:


CNE Base Agreement
Revised 7-1-07 Rock



--------------------------------------------------------------------------------





WIRE PAYMENT:
Vendor:                         Cornerstone Energy, LLC
Vendor Address:                 12120 Port Grace Blvd. Ste 200
                                La Vista, NE 68128
Vendor Acct #:                  xxxxxxxxxx
ABA #:                          xxxxxxxxxx
Financial Institute:            Bank of the West
Address:                        13220 California Street
Customer Acct #:                Omaha, NE 68154
                                Your account # with Cornerstone

ARTICLE 18, MISCELLANEOUS
3 8.1 This Agreement  shall be governed by and construed in accordance  with the
laws of the State of  Nebraska,  without  regard to  principles  of conflicts of
laws.

18.2 The language used in this Agreement is the product of both parties' efforts
and each party  hereby  irrevocably  waives the  benefit of any rule of contract
construction  which  disfavors  the  drafter  of a  contract  or the  drafter of
specific language in a contract.

18.3 Any waiver of any default under this Agreement  shall not be construed as a
waiver ofany future defaults, whether aflike ardifferent character.

18.4 No action or claim,  regardless of form, arising out of any transaction may
be brought by either Party more than two (2) years after the cause of action has
arisen.

18.5 This Agreement  constitutes the entire  agreement of the parties  regarding
the subject matter hereto and may not be altered, modified, or amended except in
writing  signed by both  parties.  Alterations,  modifications  or amendments by
Buyer to this  Agreement  that have not been agreed to and  initialed  by Seller
void Seller's signature and terminate the Agreement.

18.6 This  Agreement and any Ordering  Exhibit may be executed by Seller with an
electronic  signature and the parties agree such signature is legally  effective
and binding.

CNE Base Agreement
Revised 7-1-07 Rock



--------------------------------------------------------------------------------




                                   Exhibit "A"

                                  Amendment to
                          Cornerstone Energy, LLC d/b/a
                Constellation NewEnergy -- Gas Division CEI, LLC
                                 Base Agreement


Cornerstone Energy, LLC d/b/a  Constellation  NewEnergy's Base Agreement # 20130
dated August 27, 2008 , with Southwest  Iowa Renewable  Energy LLC is amended as
follows:



ARTICLE 9. BILLING  shall be amended by striking  Paragraph  9.1 in its entirety
and adding the following paragraph as the first paragraph of this Article:

9.1 Buyer shall be subject to  prepayment  for all natural  gas  deliveries  and
related charges  pursuant to the following  parameters:

          i) In  the  event  Buyer's  facility  is  connected  directly  to  the
          interstate pipeline (i.e. NNG), then Buyer will be subject to a 15-day
          rolling   prepayment.   Specifically,   Seller  shall   invoice  Buyer
          approximately 30- days prior to actual deliveries for 15-days worth of
          estimated  charges  and said  invoice  shall be due  15-days  prior to
          actual deliveries.

          ii) In the event Buyer's facility is connected to a local distribution
          company (LDC),  then Seller shall require a deposit in an amount equal
          to 60-days worth of estimated charges.  On a continuing basis,  Seller
          shall invoice Buyer no later than the 10th day of the month  preceding
          the month of actual deliveries for estimated charges for the immediate
          ensuing  month and such  invoice  shall be due no later  than  10-days
          prior to actual deliveries.



ARTICLE 10. PAYMENT shall be amended by striking the first sentence of Paragraph
10.1 and replacing it with the following sentence:

10.1   Payment from Buyer to Seller of the full amount of Seller's invoice shall
       be due on the due date posted on the invoice ("Due Date") and pursuant to
       Article 9.1 at the herein-noted address.

                            Exhibit "A" to BA #20130
                                   Page 1 of 2




--------------------------------------------------------------------------------




ARTICLE  ll.  LIABILITY  AND  INDEMNIFICATION  shall be  amended  by adding  the
following new paragraph after 11.6:

11.7 Seller  represents  and warrants  that it has the full  authority of loca[,
state and federal  authorities having  jurisdiction that it can lawfully provide
the services  that are the subject of this  Agreement  and that such services as
provided to Buyer are in  compliance  with all rules,  regulations  and statutes
applicable.


The above  represents  the only  amendment  to the Terms and  Conditions  of the
referenced Base Agreement agreed to by the parties.





Cornerstone Energy, LLC d/b/a Constellation
NewEnergy -- Gas Division CET, LLC


Seller:  /s/ Brett Feller                       Date:  8-27-08
        ---------------------------                 --------------------
TitIe: Co-Chief Commercial Officer


 Southwest Iowa Renewable Energy LLC


 Buyer: /s/ Mark Drake                          Date: 8-22-08
       ----------------------------                  -------------------
 Title: President & CEO


                            Exhibit "A" to BA #20130
                                   Page 2 of 2




--------------------------------------------------------------------------------



Cornerstone Energy, LLC d/b/a                           Ordering Exhibit
Constellation  NewEnergy  -- Gas Division
CEI, LLC 12120 Port Grace  Boulevard,
Suite 200, LaVista, NE 68128
Account Manager: Linda Maher
Phone: 402-829-3938 Cell Phone: 402-740-8937 Fax Phone: 402-829-1938



  This Ordering Exhibit confirms the agreement between  Cornerstone  Energy, LLC
  dlbla  Constellation  NewEnergy - Gas Division CEI, LLC (Seller) and Southwest
  Iowa Renewable  Energy LLC (Buyer)  regarding the purchase and sale of natural
  gas as of August 27, 2008.  The  Ordering  Exhibit is subject to the Terms and
  Conditions set forth herein and in the Base Agreement between the parties.

  Acct #:________________ or (X) New Acct   Base Agreement #: 20130    Ordering Exhibit #: 20941

  Contract Term                                                      Transaction Type                     MDQ

  Start: November 01, 2008           End: October 31, 2009           Firm                                 900 MMBtu


  Delivery Point Information
|X|      Into-the-Pipe               Pipeline Name: Northern Natural Gas (NNG)    LDC: N/A
|_|      LDC City Gate               Zone/Line Segment:                           LDC Acct#: N/A
|_|      Direct Connect              P01 #:                                       City/State: Council Bluffs, IA

------------------------------------------------------------------------------------------------------------------------------
 Estimated Volumes to the Delivery Point (MMBtu):

 MDQ
 Year       Jan      Feb     Mar     Apr      May     Jun       Jul     Aug     Sep     Oct       Nov    Dec             Total
------------------------------------------------------------------------------------------------------------------------------
    2008                                                                                          27,000  27,900         54900
------------------------------------------------------------------------------------------------------------------------------
    2009  27,900   25,200  27,900   27,000   27,900   27,000    27,900  27,930  27,000   27,900                          27360
------------------------------------------------------------------------------------------------------------------------------
  Total   27,900   25,2C0  27,900   27,000   27,900   2I,000    27,900  27,900  27,000   27,500   27,000  27,900       328,500
------------------------------------------------------------------------------------------------------------------------------
Billable Volume: |X| Actual Consumption |_| Nominations
------------------------------------------------------------------------------------------------------------------------------

Contract Price at the Delivery Point      Prices stated in: |X| MMBtu |_| Other _______

  The monthly natural gas price will be inclusive of fuel,  interstate  pipeline
  transportation*,  and  other  applicable  charges  and will  reflect  the then
  current  market  conditions  applicable to  deliveries  to the Delivery  Point
  ("Contract Priee(degree)).  Subject to credit limitations,  Buyer may contract
  for fixed-price,  basis price, or first-of-the-month index price ("Alternative
  Pricing  Options").   Additionally,  Buyer  may  enroll  in  Seller's  Managed
  Procurement   Fund  for  purposes  of  dampening   volatility  and  mitigating
  escalating  price  risk.   Buyerwill  execute  additional   Ordering  Exhibits
  detailing each specific  exercise of an Alternative  Pricing Option  including
  volume,  term, and pricing mechanism  ("Specific Deal") agreed to by Buyer and
  Seller and for which all other terms and conditions will be identical.

  * NOTE:  All natural gas sales  hereunder  will be delivered  into Buyer's NNG
  transportation  contract  #117750.  Seller  will act as Buyer's  pay agent for
  purposes  of  receiving  and  paying  Buyer's   transportation   invoice.  All
  transportation  costs will be included in the "Contract Price" billed to Buyer
  from Seller.

  Seller agrees to sell and deliver 100% of Buyer's natural gas  requirements up
  to the MDQ ("Full  Requirements")  to the Delivery Point,  and Buyer agrees to
  purchase  and  receive  its Full  Requirements  from  Seller.  The  making and
  acceptance of deliveries  hereunder  will be for a one-year  period  beginning
  November 1, 2008 ("Term").

  Natural  gas will be billed  as it flows  through  the meter in the  following
  order:  (1)  Fixed,  Basis,  or NYMEX  price;  (2) Spot or Index  Price.  Cost
  components not included in the Contract Price,  but incurred by Seller will be
  billed to Buyer at the applicable market rate.


  Fuel on Interstate Pipeline
  |X|) Is included in the Contract Price       |_| Will be billed by Seller to Buyer

  If Fuel is not included in the Contract Price, it will be billed based on:
|_|The monthly index price for gas delivered to the Delivery Point specified herein
|_|The fixed price for gas delivered to the Delivery Point specified herein

CNE dba Ordering Exhibit xKS (Rev. 7-1-07)



--------------------------------------------------------------------------------






Cornerstone Energy, LLC d/b/a                           Ordering Exhibit
Constellation  NewEnergy  -- Gas Division
CEI, LLC 12120 Port Grace  Boulevard,
Suite 200, LaVista, NE 68128
Account Manager: Linda Maher
Phone: 402-829-3938 Cell Phone: 402-740-8937 Fax Phone: 402-829-1938    Page 2
------------------------------------------------------------------------------------------------------------------------------------
  Everqreen Pricinq Provision 
  Should  Seller  continue to deliver to Buyer beyond the term of this  Ordering
  Exhibit,  said deliveries  will be made thereafter for successive  1-year term
  extensions, until terminated by either party by giving written notice not less
  than 60-days prior to the expiration of the applicable  1-year term extension.
  The default "Evergreen Price" will be based on the applicable  published index
  for deliveries to the plant plus applicable transportation, fuel and any other
  charges  associated  with the  delivery  of gas for the  month  in  which  the
  delivery  occurred.  The default  (degree)trvergreen  Volume"  shall equal the
  previous calendar year's monthly consumption in MMBtu for the applicable month
  unless otherwise designated by Buyer.
------------------------------------------------------------------------------------------------------------------------------------


------------------------------------------------------------------------------------------------------------------------------------
Cash-Out Monthly imbalances managed by: |X| Cornerstone per the provisions below
                                               |_| Utility per tariff
                                               |_| Cornerstone per the Balancing Service Contract with Buyer
Daily Imbalance Cash Out Provisions
Daily physical imbalances will be trued up by Seller based upon the daily posted
spot prices,  per Base Agreement Section 4.1, for deliveries at Northern Natural
Gas Co. - Ventura,  Iowa, as established by Gas Daily's Daily Price Survey, plus
applicable fuel.
------------------------------------------------------------------------------------------------------------------------------------

Nominations, Schedulinq, and Daily Balancing
Responsibility:
                        Buyer   Seller  Not Applicable  Storage
------------------------------------------------------------------------------------------------------------------------------------
Nominations               |_|     |X|       |_|         |_|  Buyer assigns its pipeline storage account to Seller
Scheduling                |_|     |X|       |_|         |_|  Buyer assigns its Utility storage account to Seller
Daily Balancing           |_|     |X|       |_|         |X|  Not applicable

------------------------------------------------------------------------------------------------------------------------------------
Special Provisions

•    Cornerstone  will  effectuate and manage all  nominations and scheduling on
     Northern Natural Gas.

•    Both  Seller  and Buyer  agree to act in good  faith and to use  reasonable
     business  efforts to  (degree)balance"  Buyer so that nominated  quantities
     match actual usage on a daily and monthly basis.

•    Notwithstanding  anything to the contrary in this  Ordering  Exhibit or the
     Base  Agreement,  the  Delivery  Point  shall be (i) "lnto the Pipe" at the
     applicable receipt point if Buyer owns the transportation being utilized to
     effectuate  this  transaction;  or (ii)  at the  applicable  "citygate"  or
     "customer  meter" if  Seller  owns the  transportation  being  utilized  to
     effectuate this transaction.
------------------------------------------------------------------------------------------------------------------------------------

Site(s) Covered by Orderinq Exhibit  Invoices will include tax unless Buyer has
provided Seller an exemption certificate for each site.)

Facility Name:          Southwest Iowa Renewable Energy LLC  Tax Exempt*:               |_|  Yes  |_| No
Street Address:         2101 42nd Ave                        Inside City Limits:        |_|  Yes  |_| No
City, State, Zip:       Council Bluffs, IA 51501             County:  Pottawattmie
Utility Account #:                                           Utility:______________________

Buyer's Address
Company Name:           Southwest Iowa Renewable Energy LLC  Contact:   Mr. Mark Drake
Street Address:         2101 42nd Ave                                   Phone:  (712) 366-0392
City, State Zip:        Council Bluffs, IA 51501                        Fax:    (712) 366-0394
                                                                        E-mail: mark.drake@SIREethanol.com

Billinq Address (if different)
Company Name:           Southwest Iowa Renewable Energy LLC             Attn:
Street Address:         2101 42nd Ave                                   Phone:
City, State Zip:        Council Bluffs, IA 51501                        Fax:


------------------------------------------------------------------------------------------------------------------------------------
Buyer:
Southwest Iowa Renewable Energy LLC
                                                  Signature:  /s/ Mark Drake
                                                  Title:     President & CEO      Date:  8-27-08
------------------------------------------------------------------------------------------------------------------------------------
Seller:
Cornerstone Energy, LLC d/b/a
Constellation NewEnergy - Gas Division CEI LLC  Signature:  /s/ Brett Feller
                                                Title:  Co-Chief Commercial Officer     Date:  8/27/08
------------------------------------------------------------------------------------------------------------------------------------
IF ANY OF THE ABOVE TERMS ARE CONTRARY TO YOUR  UNDERSTANDING  OF OUR AGREEMENT,
PLEASE NOTIFY US IN WRITING SPECIFYING YOUR OBJECTIONS.  FAILURE TO SO NOTIFY US
WITHIN NJO (2) BUSINESS  DAYS OF THE DATE OF THIS ORDERING  EXHIBIT  CONSTITUTES
YOUR ACCEPTANCE OF THE TERMS SPECIFIED HEREIN.

CNE dba Ordering Exhibit xKS (Rev. 7-1-07)



